In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration of relator’s complaint in mandamus/prohibition and emergency request for temporary restraining order,
IT IS ORDERED by the court that the complaint for writs of mandamus/prohibition and emergency request for temporary restraining order be, and hereby are, denied.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.